Case 1:20-cv-01339-MN Document 49-1 Filed 06/18/21 Page 1 of 2 PageID #: 854




                 EXHIBIT 
           Case 1:20-cv-01339-MN Document 49-1 Filed 06/18/21 Page 2 of 2 PageID #: 855


Almendarez, Cristina

From:                Almendarez, Cristina
Sent:                Friday, March 26, 2021 1:35 PM
To:                  Corby Vowell; Brian Farnan; Michael J. Farnan
Cc:                  Mehta, Manish; Brahma, Charanjit
Subject:             Kajeet v. Norton - Discovery


Hi Corby,

Attached below please find credentials for our initial production. An email with the password will be sent under separate
cover. Pursuant to the protective order entered in the case today, these are being produced as “RESTRICTED — HIGHLY
CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY.”

In an effort to further facilitate meaningful settlement negotiations, we would also be willing to confer on making our
source code available for review. Please let us know if you would be interested in discussing setting that up.

Bates range:
NLOK‐KAJEET‐000001 ‐ NLOK‐KAJEET‐000019

Download link:
https://app.everlaw.com/14787/dl/YH3gJ5lQIzDN3djRiCVegGkdzTyszdLj6OmEXod01ZBB

Please let us know if you have any issues accessing the documents.

Best,




                                                            1
